Citation Nr: 0319236	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  94-26 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to secondary service connection for chronic 
hypertension.

2.  Entitlement to secondary service connection for diabetes 
mellitus.

3.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of subtotal thyroidectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 1992, July 1993, and February 1997 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Newark, New Jersey.

At the time of the filing of the veteran's substantive appeal 
in March 1993, he requested a hearing before a Hearing 
Officer at the RO.  However, in a report of contact 
approximately two weeks later, the veteran indicated that he 
would not be able to report for that hearing.  Instead, the 
veteran requested a hearing at a point in time "later in 
May."  A review of the record reveals that the veteran was 
subsequently scheduled for that hearing, but failed to 
report.

In March 2001, the veteran was scheduled for a hearing at the 
RO before a Member of the Board.  He failed to report for 
that hearing.

The case was previously before the Board in May 2001, and was 
remanded to the RO for additional evidentiary development.  
Records in the claims file reflect that the current agency of 
original jurisdiction is Salt Lake City, and that the veteran 
is an employee at the Cheyenne VA Medical Center.  The case 
has now been returned to the Board for final appellate 
review.


FINDINGS OF FACT

1.  The probative evidence demonstrates that the veteran's 
hypertension is not causally related to or otherwise 
aggravated by his service-connected hyperthyroidism.

2.  The probative evidence demonstrates that the veteran's 
diabetes mellitus is not causally related to or otherwise 
aggravated by his service-connected hyperthyroidism.

3.  The veteran postoperative thyroid disorder is currently 
productive of required continuous medication, normal 
laboratory test results, euthyroid state, and no significant 
symptoms due to his thyroid disorder.


CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to, the result of, or 
aggravated by the service-connected hypothyroidism.  38 
U.S.C.A. §§ 1110, 5107 (West 2002), 38 C.F.R. §§ 3.303, 
3.304, 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

2.  Diabetes mellitus is not proximately due to, the result 
of, or aggravated by the service-connected hypothyroidism.  
38 U.S.C.A. §§ 1110, 5107, 38 C.F.R. §§ 3.303, 3.304, 
3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

3.  The criteria for a rating in excess of 10 percent for 
postoperative subtotal thyroidectomy have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Codes 7900, 7903 (2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic 
Codes 7900, 7903 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file, to ascertain whether another 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  It is noted that the development 
of medical evidence appears to be complete.  By virtue of the 
March 1993 Statement of the Case (SOC), the August 1993, 
February 1997, August 1999, April 2000, and February 2003 
Supplemental Statements of the Case (SSOCs), and associated 
correspondence issued since the veteran filed his claims, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claims.  He 
was advised that, if he adequately identified relevant 
records with names, addresses, and approximate dates of 
treatment, the RO would attempt to obtain evidence on his 
behalf.  

The RO also advised the veteran of the evidence obtained and 
considered in deciding his claim in the SSOC issued in 
February 2003.  In addition, the veteran was advised of the 
specific VCAA requirements in correspondence dated in July 
and September 2001.  It thus appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing VCAA 
notification).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual background

The service medical records reveal that the veteran had 
hyperthyroidism in service.  Service connection for 
hyperthyroidism has been in effect since September 1993.  The 
veteran has been continuously rated at the 10 percent 
disability level for hyperthyroidism since July 1992.  

On VA examination in October 1975, three blood pressure 
readings were elevated.  During VA hospitalization from 
November to December 1975, the veteran underwent a subtotal 
thyroidectomy.  The veteran's blood pressure readings have 
been shown to be elevated since 1975.  JMK, D.O., reported in 
June 1992 that the veteran was on medication for treatment of 
hypertension, and also reported that the veteran had diabetes 
and was being placed on medication for that disorder.

A review of the record discloses that, at the time of a VA 
medical examination in early September 1992, there was no 
evidence of any goitrous enlargement.  The veteran's 
cardiovascular system was essentially within normal limits, 
and blood pressure was 150/80 in the sitting position, 130/78 
in the recumbent position, and 124/80 in the standing 
position.  Further examination revealed a 5-inch well-healed 
scar in the area of the veteran's anterior neck, with no 
evidence of keloid formation.  Noted at the time of 
examination was that the veteran was a "diet-controlled" 
diabetic, and that he was receiving medication for essential 
hypertension.

On subsequent VA medical examination in October 1996, the 
veteran stated that, in 1975, he was diagnosed with 
hypertension.  Reportedly, over the course of the past seven 
years, the veteran had been seen by his family physician, 
with systolic blood pressure in the 114 to 120 range, and 
diastolic pressure in the 70 to 84 range.  According to the 
veteran, approximately 11/2 months earlier, his blood pressure 
had been high, with the result that he was started on 
medication.  Additionally noted was that thyroid tests 
performed one month earlier had been reported as normal.

On clinical evaluation, serial blood pressures were 140/104, 
138/88, and 136/84.  Further examination revealed no evidence 
of goiter in the veteran's neck.  There was no evidence of 
gynecomastia.  The pertinent diagnoses were non-insulin-
dependent diabetes mellitus; hypertension; and status post 
thyroid surgery, with euthyroid status.

Private medical records dated in October 1998 show that the 
veteran was seen for disorders related to his diabetes 
mellitus and hypertension.  

VA treatment records dated from July to August 2000 show that 
the veteran was evaluated for his diabetes mellitus.  

VA treatment records dated from August 2001 to February 2002 
show that the veteran was treated for diabetes mellitus, 
poorly controlled, with peripheral neuropathy; postoperative 
hypothyroidism; and hypertension, as relevant to the present 
appeal.

The veteran was accorded a VA examination in December 2002.  
It was noted that the claims folder as well as pertinent 
diagnostic criteria were reviewed prior to examination.  The 
examiner stated that the veteran appeared to be euthyroid, 
with the most recent laboratory results just two weeks prior, 
which revealed normal TSH at 3.67.  Laboratory tests 
conducted in October 2000 were normal, with TSH at 1.93 and 
other lab results showed hyperthyroidism, well treated on the 
medication.  There was no current evidence of any significant 
abnormalities as a result of thyroid disease, including no 
evidence of bradycardia or other problems.  

The examiner noted that the veteran was morbidly obese, which 
was the most likely cause of his diabetes mellitus, along 
with his family history.  He further stated that with those 
links in combination, he was guaranteed to have severe 
difficulty in controlling diabetes mellitus.  The examiner 
stated that hypertension is not known to be associated with 
hypothyroidism, and would not be relatable to the condition.  
Moreover, the examiner noted that diabetes mellitus is not 
related to a euthyroid state or to a hypothyroid condition, 
on medication.  The examiner further stated that many people 
have hypothyroidism, treated and controlled on medication, 
without developing diabetes. 

III.  Service connection for chronic hypertension and 
diabetes mellitus

By law, service connection means the facts demonstrate that a 
disease or injury, which results in current disability, was 
incurred or aggravated in active military service, or is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2002).  A disability which is 
proximately due to, or the result of, a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310; see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Secondary service 
connection may also be warranted for a non-service-connected 
disability when that condition is aggravated (i.e., is made 
permanently worse) by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Having reviewed the complete record, the Board finds that 
there is no competent evidence of record that supports the 
veteran's contention that his claimed hypertension and 
diabetes mellitus are related to his service-connected 
hyperthyroidism.  In fact, the VA examination report from 
December 2002 makes it clear that his hypertension and 
diabetes mellitus are unrelated to his service-connected 
hyperthyroidism.

Such findings are the most probative and competent evidence 
against the veteran's contentions that his claimed 
hypertension and diabetes mellitus resulted from his service-
connected hyperthyroidism, either proximately or through 
aggravation.  See 38 C.F.R. §§ 3.306, 3.310; Allen, supra.  
Furthermore, there is no evidence to support a grant of 
service connection for hypertension or diabetes mellitus on a 
direct basis, as service medical records are devoid of any 
findings of the claimed disorders and there is no competent 
post-service medical evidence that establishes a link between 
the claimed hypertension and diabetes mellitus and the 
veteran's period of service.  

Although the veteran may sincerely believe that his 
hypertension and diabetes mellitus were proximately caused by 
his service-connected hyperthyroidism, it is well established 
that, as a layperson, he is not considered capable of 
opining, no matter how sincerely, as to the etiology of 
disabilities.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. Denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In light of the above, the Board finds that the veteran's 
claims of service connection for hypertension and diabetes 
mellitus as secondary to the service-connected 
hyperthyroidism, or his status post subtotal thyroidectomy, 
must be denied.

We have considered the doctrine of the benefit of the doubt, 
under 38 U.S.C.A. § 5107 (old and new versions) and 38 C.F.R. 
§ 3.102, but the Board does not find that the evidence is in 
approximate balance so as to warrant its application.  The 
preponderance of the evidence of record establishes that the 
veteran's claimed hypertension and diabetes mellitus are not 
proximately due to service-connected hyperthyroidism, nor is 
either condition related to his period of active military 
service.  Accordingly, the claims of entitlement to secondary 
service connection for hypertension and diabetes mellitus 
must be denied.


IV.  Evaluation in excess of 10 percent for
postoperative subtotal thyroidectomy

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2002).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The determination of whether an increased evaluation is 
warranted is based upon review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

During the pendency of this appeal, new regulations for 
rating disabilities of the endocrine system went into effect 
on June 6, 1996.  See 61 Fed. Reg. 20,446 (1996). Where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant should apply unless Congress or the Secretary has 
provided otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991); but see 38 U.S.C.A. § 5110(g) (where an increase is 
awarded pursuant to a change in the law, the effective date 
shall not be earlier than the effective date of the new law).  
Therefore, the Board will consider both versions of the 
applicable rating criteria, keeping in mind the effective 
date of the current version of the rating criteria for 
evaluating disabilities of the endocrine system.

Criteria for hyperthyroidism

Under the criteria for rating hyperthyroidism prior to the 
revisions made in June 1996, a 10 percent disability 
evaluation required a moderate or postoperative condition 
with tachycardia, which may be intermittent, and tremor.  A 
30 percent disability evaluation required a moderately severe 
condition, with the history shown under the severe criteria, 
but with reduced symptoms; or postoperative, with tachycardia 
and increased blood pressure or pulse pressure of moderate 
degree and tremor.  A 60 percent disability evaluation 
required a severe condition, with marked emotional 
instability, fatigability, tachycardia, and increased pulse 
pressure or blood pressure, with increased levels of 
circulating thyroid hormones (T4 and/or T3 by specific 
assay).  38 C.F.R. § 4.119, Diagnostic Code (DC) 7900 (1996).

The revised criteria for rating hyperthyroidism provide a 10 
percent disability evaluation for hyperthyroidism with 
tachycardia which may be intermittent, and tremor, or; 
continuous medication required for control.  A 30 percent 
disability evaluation is required for hyperthyroidism with 
tachycardia, tremor, and increased pulse pressure or blood 
pressure.  A 60 percent disability evaluation requires 
emotional instability, tachycardia, fatigability and 
increased pulse pressure or blood pressure.  38 C.F.R. 4.119, 
Diagnostic Code 7900 (2002).

Criteria for hypothyroidism

Under the criteria for rating hypothyroidism prior to the 
revisions made to these criteria in June 1996, a 10 percent 
evaluation required moderate hypothyroidism with 
fatigability.  A 30 percent evaluation required moderately 
severe hypothyroidism with sluggish mentality and other 
indications of myxedema, decreased levels of circulating 
thyroid hormones (T4 and/or T3 by specific assays).  A 60 
percent disability evaluation required severe hypothyroidism, 
with symptoms under "pronounced" somewhat less marked, 
decreased levels of circulating thyroid hormones (T4 and/or 
T3, by specific assays).  38 C.F.R. § 4.119, DC 7903 (1996).

The revised criteria provide a 10 percent evaluation for 
hypothyroidism with fatigability, or; continuous medication 
required for control.  A 30 percent evaluation for 
hypothyroidism with fatigability, constipation, and mental 
sluggishness.  The next higher, or 60 percent disability 
evaluation, requires muscular weakness, mental disturbance, 
and weight gain.  38 C.F.R. § 4.119, DC 7903 (2002).

The Board notes that the RO has repeatedly rated the 
veteran's thyroid disorder under Diagnostic Code 7900 
regarding hyperthyroidism.  The Board will now consider DC 
7903 for hypothyroidism. 

Based upon the above evidence, a disability rating no higher 
than the currently assigned 10 percent rating is warranted 
for the veteran's service-connected residuals, postoperative 
subtotal thyroidectomy.  There is no basis for an increased 
rating under DC 7900 (hyperthyroidism), and a higher rating 
is not warranted under DC 7903 (hypothyroidism).  It is 
noted, nonetheless, that the veteran continues to take 
regular medication for his thyroid disability, which warrants 
a 10 percent rating under either diagnostic code.  However, 
absent signs of any objective findings of positive and more 
than mild symptoms, a higher rating is not assignable under 
either the old or new criteria.  In this regard, the veteran 
has repeatedly been found to be euthyroid, and there is no 
medical evidence substantiating the presence of any of the 
symptoms or manifestations required for a 30 percent 
evaluation under the former or current criteria.  Based on 
the current record, the Board must conclude that an 
evaluation in excess of 10 percent is not warranted.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability at issue.  In addition, 
the manifestations of the disability are not in excess of 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation, or that the case 
presents such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  
Therefore, the Board has concluded that referral of the case 
for extra-schedular consideration is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Entitlement to secondary service connection for chronic 
hypertension is denied.

Entitlement to secondary service connection for diabetes 
mellitus is denied.

Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of subtotal thyroidectomy is denied.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

